UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4089


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN RAMON MEDRANO-SORTO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:09-cr-00346-AJT-1)


Submitted:   November 17, 2010            Decided:   December 20, 2010


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Kevin R. Brehm, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant. Neil H. MacBride, United
States Attorney, Michelle C. Brice, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan Ramon Medrano-Sorto appeals his conviction after

a bench trial for illegal reentry subsequent to a conviction of

an aggravated felony in violation of 8 U.S.C. § 1326(a), (b)(2)

(2006).      On appeal, Medrano-Sorto contends that the district

court erred in denying his motion to dismiss the indictment for

violation of the Speedy Trial Act.                      We affirm.

            We review de novo the district court’s interpretation

of   the   Speedy    Trial      Act,     and       we    review       the   court’s     related

factual findings for clear error.                        United States v. Rodriguez-

Amaya, 521 F.3d 437, 440 (4th Cir. 2008).                             The Speedy Trial Act

provides     that    “[a]ny      information             or     indictment        charging     an

individual    with       the   commission          of     an    offense     shall     be    filed

within thirty days from the date on which such individual was

arrested    or    served       with    a    summons            in    connection     with     such

charges.”        18 U.S.C. § 3161(b) (2006).                          “Offense” means “any

Federal criminal offense which is in violation of any Act of

Congress    and     is   triable       by   any         court       established    by   Act    of

Congress.”       18 U.S.C. § 3172(2) (2006).                        If the thirty-day time

limit is not met, the charge “shall be dismissed.”                                18 U.S.C. §

3162(a)(1) (2006).

            Medrano-Sorto          was      served         with       the   arrest      warrant

charging him with the instant criminal offense and taken into

custody by the United States Marshal on July 1, 2009.                                      He was

                                               2
indicted twenty-nine days later, on July 30, 2009.                           Medrano-

Sorto       argues,    however,   that   the      thirty-day    period      under   the

Speedy Trial Act began on June 11, 2009, while he was detained

in    the    custody     of   Immigration       and   Customs   Enforcement        (ICE)

officials       who    were   processing        his   administrative     deportation

back to El Salvador.

               We have held that the Speedy Trial Act does not apply

to ICE administrative detention, since the plain language of the

Act limits its coverage to persons detained in connection with a

federal       criminal    arrest.     Rodriguez-Amaya,          521   F.3d    at    441.

However, we have also held that the Speedy Trial Act includes a

ruse exception, such that the Act’s time limits are triggered

when the primary or exclusive purpose of the civil detention was

to hold a defendant for future criminal prosecution.                           Id. at

442.     We have further held that civil detainees bear the burden

of proving the exception applies in a given case.                     Id.

               In this case, Medrano-Sorto argues that the thirty-day

time limit was triggered on June 11, 2009, when his final order

of removal went into effect, contending that the purpose of his

detention at that point was for future criminal prosecution.

However, as the district court noted, there was no evidence that

work on his administrative deportation ceased on that date.                         Nor

was     there    any     evidence   of     collusion      between     ICE    and     the

Government for the purpose of bypassing the Act’s requirements.

                                            3
We thus conclude that the district court did not clearly err in

finding that Medrano-Sorto failed to meet his burden of proving

that the primary or exclusive purpose of his detention by ICE

was to hold him for future criminal prosecution.

           We accordingly affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4